Evans, Judge,
concurring specially.
In my opinion Judge Stolz’ original opinion was absolutely correct. There he held that the City of Atlanta can not imprison a citizen, place him in its jail and in effect forget that he exists; give him no preliminary or commitment hearing, nor even tell him he is entitled to a lawyer or to such commitment hearing. Then when the state finds it convenient, it may indict and try him, despite the rights of the prisoner having been over-run and trampled under-foot as was done here.
These rights to that insignificant prisoner may not be important to us as judges, but when that sad day comes when one of us is faced with the same peril, they will loom on the horizon as the alpha and omega of all justice. I, therefore, handcuffed by the Supreme Court’s decision, but unwillingly, feel coerced into agreeing to make the judgment of the Supreme Court as our judgment, feeling it to be wrong both inside and outside.